        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 1 of 43




Angelo L. Rosa (Idaho State Bar No. 7546)
ANGELO L. ROSA, ESQ.
2211 East Camelback Road, No. 301
Phoenix, Arizona 85016
Telephone:    +1 (801) 440-4400
Fax:          +1 (208) 515-2203
E-mail:       arosa@rosacommerce.com

Attorneys for Respondent/Counter-Petitioner
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC


                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  TWIN FALLS NSC, LLC, a Tennessee          Case No. 1:19-cv-00009-DCN
  limited liability company,

         Petitioner/Counter-Respondent,

  v.                                         SUPPLEMENTAL DECLARATION OF
                                              ANGELO L. ROSA IN SUPPORT OF
  SOUTHERN IDAHO AMBULATORY                   SOUTHERN IDAHO AMBULATORY
  SURGERY CENTER, LLC, an Idaho                  SURGERY CENTER, LLC’S
  limited liability company,                OPPOSITION TO MOTION TO COMPEL
                                            DISCOVERY RESPONSES AND MOTION
         Respondent/Counter-Petitioner.          TO COMPEL DEPOSITION




SUPPLEMENTAL DECLARATION OF ANGELO L. ROSA IN SUPPORT OF
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S OPPOSITION TO
MOTION TO COMPEL DISCOVERY RESPONSES AND MOTION TO COMPEL
DEPOSITION – Page 1
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 2 of 43




                          DECLARATION OF ANGELO L. ROSA

       I, Angelo L. Rosa, hereby declare and state as follows:

       1.      I am an individual over the age of eighteen and a resident of the County of

Maricopa, State of Arizona. I am not a party to this action. I am counsel of record for

Respondent/Counter-Petitioner, Southern Idaho Ambulatory Surgery Center, LLC (“SIASC”) in

this matter and in the appellate proceeding currently pending before the United States Court of

Appeals for the Ninth Circuit.

       2.      The purpose of this Declaration is (a) to authenticate the exhibits attached to this

Declaration, which is filed as a supplement to SIASC’s opposition to Petitioner/Counter-

Respondent, Twin Falls NSC, LLC’s (“Twin Falls”) Motion to Compel responses to written

discovery propounded in aid of execution of the Judgment entered by this Honorable Court against

SIASC [Docket No. 39] and as part of SIASC’s opposition to Twin Falls’ Motion to Compel

Deposition against SIASC [Docket No. 40] (collectively, “Motions to Compel”); (b) to attest to

certain additional statements of fact that demonstrate SIASC’s compliance with the discovery

process; and (c) to clearly state SIASC’s intentions regarding participation in the meet and confer

process notwithstanding Twin Falls’ refusal to withdraw the present Motions to Compel and the

need for further discovery rather than (what SIASC considers to be) an ill-timed discovery dispute.

This Declaration is made on the basis of my own personal knowledge, except for those statements

that are expressly predicated upon information and/or belief.

  SIASC Has Filed Declarations Evidencing Good Faith Participation in the Discovery Process

                                 Given Extenuating Circumstances




SUPPLEMENTAL DECLARATION OF ANGELO L. ROSA IN SUPPORT OF
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S OPPOSITION TO
MOTION TO COMPEL DISCOVERY RESPONSES AND MOTION TO COMPEL
DEPOSITION – Page 2
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 3 of 43




       3.      I respectfully urge the Court to consider the Declarations of Dr. H. Peter Doble, II

and Deborah Wensink, filed concurrently herewith, when ruling on the aforementioned Motions

to Compel.

       4.      Since SIASC tendered its responses to Twin Falls’ interrogatories and requests for

production, a series of communications have issued forth from Twin Falls’ counsel alleging defects

in the discovery responses. A true and correct assemblage of this correspondence, along with my

responses thereto, is attached and incorporated hereto as “Exhibit A.”

       5.      In response I have attempted to explain to Twin Falls’ counsel that the procedurally

correct sequence of communication relating to discovery disputes of this kind is for Twin Falls to

withdraw its motions to compel and then engage in meet and confer appropriate in scope for the

purposes of avoiding the need for a motion to compel further responses. On multiple occasions, I

have requested again that the present Motions to Compel be withdrawn before the parties “meet

and confer.” Twin Falls’ counsel has refused to do so. The correspondence attached as Exhibit

A evidences this attempt to reason with Twin Falls’ counsel.

       6.      Although this Declaration is not intended to be a vehicle for legal argument, a

review of federal opinions contemplating circumstances where discovery responses are served

pending the outcome of a motion to compel, it has been held that where the party responding to

the motion agrees to provide the discovery requested, a motion to compel becomes moot. Fin.

Guar. Ins. Co. v. Putnam Advisory Co., LLC, 314 F.R.D. 85, 88 (S.D.N.Y. 2016) (citing Decker

v. Nagel Rice LLC, 716 F.Supp.2d 228, 236 (S.D.N.Y.2010)).

       7.      However inconvenient and (regrettably) untimely SIASC’s discovery responses

may be, the Declarations of Dr. Doble and Mrs. Wensink filed concurrently herewith attest to the

circumstances under which Twin Falls NSC has chosen to file its Motions to Compel. SIASC has
SUPPLEMENTAL DECLARATION OF ANGELO L. ROSA IN SUPPORT OF
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S OPPOSITION TO
MOTION TO COMPEL DISCOVERY RESPONSES AND MOTION TO COMPEL
DEPOSITION – Page 3
         Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 4 of 43




served responses to the discovery requests propounded by Twin Falls NSC. A Notice of Service

will be filed with the Court for the sake of a complete record. Moreover, upon information and

belief formed by reading the Declarations filed concurrently herewith, it appears evident that

Sawtooth Surgery Center is preoccupied with providing medical care in the midst of a

pandemic rather than intentionally evading discovery requests or absconding with assets.



                   Twin Falls NSC has Served Additional Discovery Requests

       8.      As suggested in my correspondence to Twin Falls’ counsel--attached to my

previously filed Declaration opposing Twin Falls Motion to Compel Discovery Responses [Docket

No. 41]—Twin Falls has served additional written discovery requests and re-noticed SIASC’s

deposition during the timeframe that I indicated its representatives would be available, however

impacted their schedules may be, as evidenced by the Declarations filed concurrently herewith. A

true and correct assemblage of these discovery requests are attached and incorporated hereto as

“Exhibit B.”

       9.      Twin Falls’ propounding of additional written discovery requests, in the view of

the undersigned counsel, affirms the notion that a “[p]laintiff's argument that his motion to compel

is not moot because he is not satisfied with defendant's response and did not receive all of the

documents he requested is without merit. Dissatisfaction with defendant's…response to his request

for the production of documents is a new issue and must be raised in a separate motion to compel

a further response.” Browning v. Woodford, No. 1:05CV00342AWI LJO P, 2006 WL 2385048,

at *2 (E.D. Cal. Aug. 17, 2006). Twin Falls’ propounding of a further set of written discovery

requests appears (to the undersigned counsel) to be a tacit acknowledgment of that principle.



SUPPLEMENTAL DECLARATION OF ANGELO L. ROSA IN SUPPORT OF
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S OPPOSITION TO
MOTION TO COMPEL DISCOVERY RESPONSES AND MOTION TO COMPEL
DEPOSITION – Page 4
         Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 5 of 43




       10.     Further, Twin Falls’ noticing of SIASC’s deposition during the timeframe it was

indicated SIASC’s representative(s) would be available indicates the lack of any need for an Order

compelling SIASC’s attendance at deposition. Moreover, it also indicates an absence of bad

faith by SIASC in being unwilling and unable to produce witnesses for deposition as

originally anticipated.



Twin Falls Has Misrepresented a Need for Clarity and Structure in the Meet and Confer Process

                           as a “Refusal” by SIASC to Meet and Confer

       11.     Contrary to Twin Falls’ counsel’s accusations, I have not refused to meet and

confer. Rather, I have attempted to impose a semblance of structure and relevance to any

discussion as well as an insistence upon the withdrawal of Twin Falls’ pending Motions to Compel

and indicated (as is shown in the correspondence authored by me and contained in the attached

exhibits) that any discussions must relate to legitimate and timely discovery issues.

       12.     However, in an attempt to demonstrate an abundance of good faith, I have agreed

to participate in a meet and confer dialogue limited to issues ripe for discussion and

conditioned upon an appropriate and structured agenda. A true and correct assemblage of my

most recent exchange of correspondence with Twin Falls’ counsel evidencing this is collectively

attached and incorporated hereto as “Exhibit C.” This approach is not intended to be evasive

or unreasonable, but rather to avoid further complications and instead to promote an

orderly sequence of discovery requests, responses, communication on legitimate issues (if

any), and subsequent redress.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.
SUPPLEMENTAL DECLARATION OF ANGELO L. ROSA IN SUPPORT OF
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S OPPOSITION TO
MOTION TO COMPEL DISCOVERY RESPONSES AND MOTION TO COMPEL
DEPOSITION – Page 5
     Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 6 of 43




    Executed on 11 June 2020 at Phoenix, Idaho:



                                              /s/ Angelo L. Rosa
                                              Angelo L. Rosa




SUPPLEMENTAL DECLARATION OF ANGELO L. ROSA IN SUPPORT OF
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S OPPOSITION TO
MOTION TO COMPEL DISCOVERY RESPONSES AND MOTION TO COMPEL
DEPOSITION – Page 6
       Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 7 of 43




                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 11 June 2020 I submitted the foregoing to the Clerk
of the Court for service on CM/ECF Registered Participants as reflected on the Notice of
Electronic Filing, including, but not limited to, the following:

      Scott D. Hess              sdhess@hollandandhart.com

      Brant Phillips             BPhillips@bassberry.com



                                               /s/ Angelo L. Rosa
                                              Angelo L. Rosa




SUPPLEMENTAL DECLARATION OF ANGELO L. ROSA IN SUPPORT OF
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S OPPOSITION TO
MOTION TO COMPEL DISCOVERY RESPONSES AND MOTION TO COMPEL
DEPOSITION – Page 7
Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 8 of 43




             EXHIBIT A
                 TO
    DECLARATION OF ANGELO L. ROSA
               Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 9 of 43


Subject:    SIASC Discovery
Date:       Monday, 8 June 2020 at 3:56:37 PM Mountain Standard Time
From:       Baldwin, Russell
To:         Angelo L. Rosa
A6achments: image001.gif

Angelo,
We have serious concerns with your client’s wriNen discovery responses. Please let me know your
availability this week for a meet and confer conference.
Thanks,

Russ Baldwin



150 Third Avenue South, Suite 2800 • Nashville, TN 37201
615-742-7728 phone • 615-742-0407 fax


This email may contain privileged and confidential information and is meant only for the use of the specific intended
addressee(s). Your receipt is not intended to waive any applicable privilege. If you have received this email in error, please
delete it and immediately notify the sender by separate email.




                                                                                                                                 Page 1 of 1
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 10 of 43



                                           Russell S. Baldwin
                                          rbaldwin@bassberry.com
                                               (615) 742-7728




                                             June 9, 2020

VIA EMAIL
Angelo L. Rosa, Esq.
Angelo L. Rosa Commercial Advising and Legal Counsel
2211 East Camelback Road, No. 302
Phoenix, Arizona 85016
arosa@rosacommerce.com

       Re:     SIASC v. Twin Falls – 1:19-cv-00009

Dear Angelo:

       Twin Falls NSC, LLC (“Twin Falls”) is in receipt of the responses to discovery served by
Southern Idaho Ambulatory Surgery Center (“Sawtooth”). The Responses are deficient in many
respects, and Sawtooth’s objections to providing responsive information and documents are not
well founded. This letter details certain, but by no means all, of those deficiencies. Twin Falls
requests that Sawtooth promptly supplement the Responses to address these deficiencies.

         Sawtooth’s Objections Are Inappropriate And Must Be Withdrawn. Sawtooth sets
forth nearly five pages of general objections that purport to be “incorporated by reference into
each of [its] responses.” This is prohibited by Fed. R. Civ. P. 34, which requires Sawtooth to
“state with specificity the grounds for objecting to the request, including the reasons.” For this
reason alone, general objections are inappropriate and outside of both the requirements and the
spirit of the Rule. This applies equally to the form objection, copied verbatim from one response
to the next, that Interrogatories 1-9 are “overly broad, unduly burdensome, and vague,” given
without any specifics regarding why that would be the case. Not only are such objections
inappropriate, they are facially meritless. For example, it is inconceivable that providing the
requested information could be unduly burdensome if, as your client’s responses assert, there is
no information at all to provide. Regardless, the Responses make no effort whatsoever to
describe how or why the requests are vague, overly broad, etc. Such form objections, like the
General Objections, objections, are plainly improper and must be withdrawn.

        Moreover, these general objections and form objections make it impossible for Twin
Falls to know what information Sawtooth is withholding on the basis of improper objections,
including, for example, your client’s opinion and unilateral decision that the requested
information would be “more reasonably sought from another person or entity.” Gen. Obj. No. 3.
Even if made specifically, this is not an appropriate objection. Twin Falls is entitled to discovery
information available to Sawtooth, regardless of whether others might also possess that
information. Moreover, it is difficult to conceive that any other person or entity would be better



                                    150 Third Avenue South, Suite 2800
                                            Nashville, TN 37201
                                              bassberry.com
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 11 of 43

June 9, 2020
Page 2

suited than Sawtooth to provide information regarding Sawtooth’s operations, assets, liabilities
and other financial data.

        “Discovery Is Ongoing” Is Not An Appropriate Response. In response to
Interrogatories 1-12 and 14 (all but one interrogatory), and in response to Requests for
Production 1-19 (all document requests), Sawtooth claims “discovery is ongoing” to imply that
its responses may change. Like the objections above, this appears to be a form objection copied
from one response to the next – indeed, they are all exactly the same – and therefore is
inappropriate. Furthermore, this objection simply does not apply to the propounded discovery.
As you know, the arbitration award to Twin Falls was confirmed by the District Court, and your
client has failed to file a bond with the Ninth Circuit and failed to pay the judgment. The
propounded discovery is merely collection discovery, seeking documents related to Sawtooth’s
presently existing finances. There is nothing “ongoing” that would prevent Sawtooth from
answering the interrogatories and requests for production, and Twin Falls is entitled to full and
complete responses now.

       Sawtooth Cannot Properly Hide Its Finances By Deferring To Its Member. It
appears that Sawtooth believes it does not have the obligation to answer interrogatories and
provide documents about its finances because it routes all of its profits to an entity called “The
Surgery Center, PLLC,” apparently its only member and 100% owner of Sawtooth. First, it
appears that the Member is nothing more than a pass-through entity to move profits from
Sawtooth to its previous members while attempting to shield them from direct ownership.
According to the Idaho Secretary of State’s website, Sawtooth and the member share the same
mailing address and registered agent. It also is apparent from Sawtooth’s discovery responses
that they are managed by the same individuals, namely Dr. Doble and Debbie Wensink,
Sawtooth’s administrator. As you know, both of these individuals served as Sawtooth’s
corporate representatives in the underlying arbitration. Because they are commonly controlled,
Sawtooth unquestionably has responsive documents in its “possession and/or control,” despite its
suggestions to the contrary.

        Second, the definitions in the Requests clearly instruct Sawtooth to respond with
information that includes the member: “The terms ‘Sawtooth,’ ‘you,’ and ‘your’ refer to
Defendant Southern Idaho Ambulatory Surgery Center, LLC, and its officers, directors,
managers, trustees, agents, employees, attorneys or representatives, as well as any predecessor,
successor, or other entity related to Defendant.” Requests at 4. Sawtooth did not object to this
definition, and information on the member should be included in the Responses.

        Third, the fact that Sawtooth’s profits are 100% directed to a single member does not
mean Sawtooth does not have any responsive financials. Based on publicly available
information, it continues in full operation. Respectfully, it is inconceivable both that Sawtooth
has no cash, bank accoounts, accounts receivable, or other liquid assets (see Response to
Interrogatories 1-2) and that it has made no distributions or financial disbursements (see
Response to Interrogatory 5).

       For all of these reasons, Sawtooth’s responses are wholly deficient and do not appear to
have been submitted in good faith. As previously requested, we would like to schedule a call to


                                   150 Third Avenue South, Suite 2800
                                           Nashville, TN 37201
                                             bassberry.com
       Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 12 of 43

June 9, 2020
Page 3

discuss the Responses and a schedule for Sawtooth to provide responses to the level of detail
required by the Federal Rules of Civil Procedure. Please provide your availability for a call
between today and Friday, June 12. Because we intend to move this process forward as
efficiently as possible, and ideally without further involvement of the Court, we will make
ourselves available to talk as soon as you are able, whether or not during business hours. We
look forward to hearing from you.



                                                        Sincerely,

                                                        /s/ Russell S. Baldwin
                                                        Russell S. Baldwin


cc:    W. Brantley Phillips, Jr.
       Allison W. Acker




                                   150 Third Avenue South, Suite 2800
                                           Nashville, TN 37201
                                             bassberry.com
            Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 13 of 43


Subject: Re: Twin Falls v. SIASC, Case No. 1:19-CV-00009-DCN
Date: Wednesday, 10 June 2020 at 11:22:06 AM Mountain Standard Time
From: Angelo L. Rosa
To:      Acker, Allison W.
CC:      Baldwin, Russell, Phillips, Brant

Dear Allison:

I am in the midst of moving three transacPons toward closing this week and my schedule is impacted
to say the least. However, this message will conﬁrm that: (1) I received your correspondence from
yesterday; (2) I received the discovery requests sent earlier today; and (3) I will be responding to your
correspondence later this aYernoon.

For the sake of complete clarity, I am willing (and intend) to communicate with you substanPvely and
in good faith regarding the discovery requests made by Twin Falls NSC and the responses tendered by
SIASC in this maZer. My forthcoming correspondence to you shall be evidence of that.

Best Regards,

ALR


Angelo L. Rosa*
Commercial Advising & Legal Counsel
President, ALR Publications Ltd.
950 West Bannock Street, Ste. 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 301 | Phoenix, Arizona 85016
Tel.  +1 (801) 440-4400
Fax. +1 (208) 515-2203

*Admitted to Practice in California and Idaho

PERSONAL AND CONFIDENTIAL: This message originates from ANGELO L. ROSA, ESQ. and/or Angelo L.
Rosa. This message and any file(s) or attachment(s) transmitted with it are confidential, intended only for the
named recipient, and may contain information that is a trade secret, proprietary, protected by the attorney
work product doctrine, subject to the attorney-client privilege, or is otherwise protected against unauthorized use
or disclosure. This message and any file(s) or attachment(s) transmitted with it are transmitted based on
a reasonable expectation of privacy consistent with ABA Formal Opinion No. 99-413. Any disclosure, distribution,
copying, or use of this information by anyone other than the intended recipient, regardless of address or routing, is
strictly prohibited. If you receive this message in error, please advise the sender by immediate reply and by
telephone at +1 (801) 440-4400 or by facsimile to +1 (208) 515-2203, and by deleting the original message.

IRS CIRCULAR 230 DISCLOSURE: This message and any attached documents may contain provisions
concerning a Federal or state tax issue or issues. This message and any attached documents are not intended
or written to be used, and cannot be used, by any taxpayer for the purposes of avoiding penalties that may be
imposed on any taxpayer by the Internal Revenue Service.




        From: "Acker, Allison W." <allison.acker@bassberry.com>

                                                                                                                Page 1 of 2
            Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 14 of 43


Subject: Re: Twin Falls NSC v. SIASC / Response to "Meet and Confer" Request
Date: Thursday, 11 June 2020 at 1:54:44 PM Mountain Standard Time
From: Angelo L. Rosa
To:      Acker, Allison W.
CC:      Phillips, Brant, Baldwin, Russell

Allison:

Thank you for your e-mail. I disagree with your statement that I have refused to meet and confer with
you.

If it is your posiQon that the scope of the current moQons to compel is narrowed to seeking an award
of fees and costs, then please conﬁrm that is the case. Otherwise, I am content to let the Court
resolve the merits of the parQes’ posiQons.

If you wish to meet and confer for the purposes of potenQally avoiding a moQon to compel further
responses, then please forward an agenda of issues you wish to discuss so that our conversaQon can
proceed in an organized and appropriately focused manner, as such discussions should be conducted.
I will then respond with dates and Qmes at which I am available to have a discussion by telephone.

With respect to the newly propounded wriWen discovery, responses will be tendered in accordance
with the Rules of Civil Procedure.

With respect to the revised deposiQon noQces, 8 July 2020 will be adequate for the deposiQon of
SIASC.

With respect to the deposiQon of Debbie Wensink, I will review the deposiQon noQce and follow up
with you.

Best Regards,

ALR


Angelo L. Rosa*
Commercial Advising & Legal Counsel
President, ALR Publications Ltd.
950 West Bannock Street, Ste. 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 301 | Phoenix, Arizona 85016
Tel.  +1 (801) 440-4400
Fax. +1 (208) 515-2203

*Admitted to Practice in California and Idaho

PERSONAL AND CONFIDENTIAL: This message originates from ANGELO L. ROSA, ESQ. and/or Angelo L.
Rosa. This message and any file(s) or attachment(s) transmitted with it are confidential, intended only for the
named recipient, and may contain information that is a trade secret, proprietary, protected by the attorney
work product doctrine, subject to the attorney-client privilege, or is otherwise protected against unauthorized use
or disclosure. This message and any file(s) or attachment(s) transmitted with it are transmitted based on

                                                                                                              Page 1 of 5
            Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 15 of 43


a reasonable expectation of privacy consistent with ABA Formal Opinion No. 99-413. Any disclosure, distribution,
copying, or use of this information by anyone other than the intended recipient, regardless of address or routing, is
strictly prohibited. If you receive this message in error, please advise the sender by immediate reply and by
telephone at +1 (801) 440-4400 or by facsimile to +1 (208) 515-2203, and by deleting the original message.

IRS CIRCULAR 230 DISCLOSURE: This message and any attached documents may contain provisions
concerning a Federal or state tax issue or issues. This message and any attached documents are not intended
or written to be used, and cannot be used, by any taxpayer for the purposes of avoiding penalties that may be
imposed on any taxpayer by the Internal Revenue Service.




        From: "Acker, Allison W." <allison.acker@bassberry.com>
        Date: Thursday, 11 June 2020 at 9:21 AM
        To: "Angelo L. Rosa" <arosa@rosacommerce.com>
        Cc: "Phillips, Brant" <BPhillips@bassberry.com>, "Baldwin, Russell" <rbaldwin@bassberry.com>
        Subject: RE: Twin Falls NSC v. SIASC / Response to "Meet and Confer" Request

        Angelo,

        Thank you for your email. We are disappointed by your conQnued refusals to meet and confer
        regarding outstanding discovery. As you know, we aWempted to meet and confer several Qmes in
        advance of ﬁling our currently pending moQons. We have now asked three Qmes to meet and confer
        about the deﬁciencies in your client’s responses to Twin Falls’ ﬁrst set of wriWen discovery. We had
        hoped that discussions between the parQes could resolve, or at least narrow, those issues, but if you
        are unwilling to talk with us, then I’m afraid we’ll have no choice but to engage the Court. Again,
        please provide your availability for a call today or tomorrow to discuss the issues outlined in our
        previous correspondence. We will make ourselves available any Gme that is convenient for you.

        You did indeed give us two weeks of availability for the corporate deposiQon of Sawtooth: “With
        respect to the deposiQon of representaQves of Southern Idaho Ambulatory Surgery Center, LLC, I have
        been informed that the week of 8 July or 15 July are, at present, suﬃciently ﬂexible to accommodate
        deposiQon(s) of the representaQves of SIASC.” Accordingly, though it is a month away and nearly four
        months from when we originally noQced the deposiQon, we sent a revised noQce for July 8, within
        your requested window.

        With respect to our noQce of deposiQon for Ms. Wensink, as indicated in the noQce, we are happy to
        consider alternaQve dates if Ms. Wensink is unavailable on June 25. We invite you to propose dates
        she is available near June 25. We presume of course, that because Ms. Wensink is not a healthcare
        provider, that she will have substanQally more ﬂexibility than Sawtooth’s physicians might.

        The Second Interrogatories and Requests for ProducQon, in addiQon to being propounded properly
        within the Rules, are similarly in response to your invitaQon: “Twin Falls NSC can propound addiQonal
        discovery
        requests that may (or may not) yield informaQon that saQsﬁes Twin Falls NSC’s expectaQons as to
        whatever informaQon it seeks.” I expect that, upon a review of Twin Falls’ Second Interrogatories and
        Requests for ProducQon, you will see that they build oﬀ of our prior requests and the scant new
        informaQon provided in Sawtooth’s responses.

        As to our pending moQons, they are not moot. Both of those moQons were necessitated by your


                                                                                                                Page 2 of 5
Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 16 of 43
      Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 17 of 43


deposiQon noQces, which I have only summarily reviewed thus far, but can ascertain have been
scheduled without any regard for availability of the witnesses in quesQon. These noQces of
deposiQon were followed by an addiQonal set of interrogatories and requests for producQon
propounded by Twin Falls NSC.

At this point, the realiQes of the situaQon are as follows:

   1. Twin Falls NSC failed to meet and confer under Local Rule 37.1 before ﬁling its pending
      MoQons to Compel.

   2. This defect cannot be cured by retroacQvely conferring by phone at this late stage.

   3. At present, your client has received discovery responses and the idenQﬁcaQon of two
      weeks in which deposiQons can take place. This renders the present moQons to compel
      moot.

   4. The moQons to compel have not been withdrawn.

   5. Your client has propounded two new deposiQon noQces and an addiQonal round of
      wriWen discovery. These are not yet ripe for any “meet and confer” discussions as the
      Qme for responding has not yet arrrived.

   6. Thus, the only topics of legiQmacy for discussion are the suﬃciency of SIASC’s discovery
      responses according to the applicable Rules of Civil Procedure. However, that is a
      discussion reserved in relaQon to a moQon to compel further responses.

To the extent Twin Falls NSC wishes to “meet and confer,” such a discussion must ﬁrst be
preceded by a withdrawal of the pending moQons to compel. Aker those moQons are
withdrawn, I will be happy to make myself available for a focused telephone call on appropriate
topics set out in advance according to a deﬁned agenda.

Accordingly, I will await your withdrawal of Twin Falls NSC’s MoQons to Compel and then your
proposed agenda for the “meet and confer” discussion you believe should be convened. I will
review it and respond promptly. Otherwise, I will include this correspondence and any other
relevant communicaQons in SIASC’s opposiQon to Twin Falls NSC’s MoQon to Compel
DeposiQon.

Best Regards,

ALR


Angelo L. Rosa*
Commercial Advising & Legal Counsel
President, ALR Publications Ltd.
950 West Bannock Street, Ste. 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 301 | Phoenix, Arizona 85016
Tel.  +1 (801) 440-4400
Fax. +1 (208) 515-2203


                                                                                            Page 4 of 5
    Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 18 of 43


*Admitted to Practice in California and Idaho

PERSONAL AND CONFIDENTIAL: This message originates from ANGELO L. ROSA, ESQ. and/or Angelo
L. Rosa. This message and any file(s) or attachment(s) transmitted with it are confidential, intended only
for the named recipient, and may contain information that is a trade secret, proprietary, protected by the
attorney work product doctrine, subject to the attorney-client privilege, or is otherwise protected against
unauthorized use or disclosure. This message and any file(s) or attachment(s) transmitted with it are
transmitted based on a reasonable expectation of privacy consistent with ABA Formal Opinion No. 99-
413. Any disclosure, distribution, copying, or use of this information by anyone other than the intended
recipient, regardless of address or routing, is strictly prohibited. If you receive this message in error, please
advise the sender by immediate reply and by telephone at +1 (801) 440-4400 or by facsimile to +1 (208)
515-2203, and by deleting the original message.

IRS CIRCULAR 230 DISCLOSURE: This message and any attached documents may contain provisions
concerning a Federal or state tax issue or issues. This message and any attached documents are not
intended or written to be used, and cannot be used, by any taxpayer for the purposes of
avoiding penalties that may be imposed on any taxpayer by the Internal Revenue Service.




                                                                                                            Page 5 of 5
Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 19 of 43




              EXHIBIT B
                  TO
     DECLARATION OF ANGELO L. ROSA
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 20 of 43




                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO

TWIN FALLS NSC, LLC,                   )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )        Case No. 1:19-CV-00009-DCN
                                       )
SOUTHERN IDAHO AMBULATORY              )
SURGERY CENTER, LLC,                   )
                                       )
      Defendant.                       )
______________________________________________________________________________

                SECOND AMENDED NOTICE OF DEPOSITION OF
          SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC
______________________________________________________________________________


       Pursuant to Federal Rules of Civil Procedure 30(b)(6) and 69, Plaintiff Twin Falls NSC,

LLC (“Twin Falls”) hereby gives notice that it will take the deposition of Southern Idaho

Ambulatory Surgery Center, LLC (“Sawtooth”) through one or more duly designated officers,

directors, managing agents, or other persons qualified to testify on behalf of Sawtooth. The

deposition will be conducted by videoconference beginning July 8 at 8:00 a.m. MDT, or at such

other date and time as the parties mutually agree. The deposition shall be transcribed by a

certified reporter and recorded by audiovisual means.

       Sawtooth shall designate one or more officers, directors, managing agents, or other persons

to testify on its behalf about the Subject Matter of Examination set forth below. Each person so

designated shall be qualified and prepared to testify as to matters known or reasonably available to

Sawtooth involving the subject matter for which the person has been designated. Twin Falls

requests that counsel for Sawtooth notify Twin Falls counsel at least seven (7) days in advance of
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 21 of 43




the deposition of the identity of person(s) designated by Twin Falls and the matters on which

each designated person shall testify.


                                  Subject Matter of Examination

        1.      Sawtooth’s responses to Interrogatories and Requests for Production of Documents.

        2.      Sawtooth’s financial condition and performance, including its current assets and

liabilities and material changes to its assets or liabilities since January 1, 2018.

        3.      Sawtooth’s business and financial forecasts or projections since January 1, 2018.

        4.      Sawtooth’s audited and unaudited financial statements since January 1, 2018.

        5.      Sawtooth’s banking relationships and accounts since January 1, 2018, and all

banking accounts into which money generated from Sawtooth’s business is deposited.

        6.      Contracts or other agreements to which Sawtooth has been a party at any time

since January 1, 2018.

        7.      Meetings of Sawtooth’s officers and directors, or other managers, since January 1,

2018.

        8.      The nature and purpose of any changes to, or replacement of, Sawtooth’s

Operating Agreement since January 1, 2018.

        9.      All money loaned, paid or distributed to any member of Sawtooth since January 1,

2018.

        10.     The amount of Sawtooth’s cash reserves and all significant changes in reserve

levels since January 1, 2018.

        11.     The process by which Sawtooth’s cash reserve levels have been determined since

January 1, 2018.

        12.     Any sale or disposition of Sawtooth’s assets having a value of $500 or more since

January 1, 2018.
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 22 of 43




        13.    The operational and financial management of Sawtooth since January 1, 2018.

        14.    The membership of Sawtooth since January 1, 2018.

        15.    Sawtooth’s profits since September 1, 2018.

        16.    The availability of assets necessary to satisfy the arbitration award that was

confirmed by the District Court in this case and, if sufficient assets are not available to satisfy the

award, the reasons why.



       DATED this 9th day of June, 2020.

                                               Respectfully submitted,

                                               /s/ Allison Wiseman Acker
                                               W. Brantley Phillips, Jr. (admitted pro hac vice)
                                               Russell S. Baldwin (admitted pro hac vice)
                                               Allison W. Acker (admitted pro hac vice)
                                               BASS BERRY & SIMS PLC
                                               150 Third Avenue South, Ste. 2800
                                               Nashville, TN 37201
                                               (615) 742-6200
                                               (615) 742-2842 (fax)
                                               bphillips@bassberry.com
                                               rbaldwin@bassberry.com
                                               allison.acker@bassberry.com

                                               Scott D. Hess, ISB #2897
                                               A. Dean Bennett, ISB #7735
                                               HOLLAND & HART LLP
                                               800 W. Main Street, Suite 1750
                                               P.O. Box 2527
                                               Boise, Idaho 83701-2527
                                               (208) 342-5000
                                               (208) 343-8869 (fax)
                                               sdhess@hollandhart.com
                                               adbennett@hollandhart.com

                                               Attorneys for Plaintiff
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 23 of 43




                                CERTIFICATE OF SERVICE

        I hereby certify that, on June 9, 2020, a true and exact copy of the foregoing was served
via electronic mail to counsel for Southern Idaho Ambulatory Surgery Center, as follows:

Angelo L. Rosa
2211 East Camelback Road, No. 302
Phoenix, Arizona 85016
arosa@rosacommerce.com

                                            /s/ Allison Wiseman Acker
Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 24 of 43
       Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 25 of 43




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

TWIN FALLS NSC, LLC,                   )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )        Case No. 1:19-CV-00009-DCN
                                       )
SOUTHERN IDAHO AMBULATORY              )
SURGERY CENTER, LLC,                   )
                                       )
      Defendant.                       )
______________________________________________________________________________

               NOTICE OF DEPOSITION OF DEBORAH WENSINK
______________________________________________________________________________

       Pursuant to Federal Rules of Civil Procedure 30 and 69, Plaintiff Twin Falls NSC, LLC

(“Twin Falls”) hereby gives notice that it will take the deposition of Deborah Wensink by

videoconference beginning June 25, 2020 at 8:00 a.m. MDT, or at such other date and time as

the parties mutually agree. The deposition shall be transcribed by a certified reporter and

recorded by audiovisual means.

       DATED this 9th day of June, 2020.

                                           Respectfully submitted,

                                           /s/ Allison Wiseman Acker
                                           W. Brantley Phillips, Jr. (admitted pro hac vice)
                                           Russell S. Baldwin (admitted pro hac vice)
                                           Allison W. Acker (admitted pro hac vice)
                                           BASS BERRY & SIMS PLC
                                           150 Third Avenue South, Ste. 2800
                                           Nashville, TN 37201
                                           (615) 742-6200
                                           (615) 742-2842 (fax)
                                           bphillips@bassberry.com
                                           rbaldwin@bassberry.com
                                           allison.acker@bassberry.com
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 26 of 43




                                            Scott D. Hess, ISB #2897
                                            A. Dean Bennett, ISB #7735
                                            HOLLAND & HART LLP
                                            800 W. Main Street, Suite 1750
                                            P.O. Box 2527
                                            Boise, Idaho 83701-2527
                                            (208) 342-5000
                                            (208) 343-8869 (fax)
                                            sdhess@hollandhart.com
                                            adbennett@hollandhart.com

                                            Attorneys for Plaintiff



                               CERTIFICATE OF SERVICE

        I hereby certify that, on June 9, 2020, a true and exact copy of the foregoing was served
via electronic mail to counsel for Southern Idaho Ambulatory Surgery Center, as follows:

Angelo L. Rosa
2211 East Camelback Road, No. 302
Phoenix, Arizona 85016
arosa@rosacommerce.com

                                            /s/ Allison Wiseman Acker




                                               2
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 27 of 43




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

TWIN FALLS NSC, LLC,                   )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )        Case No. 1:19-CV-00009-DCN
                                       )
SOUTHERN IDAHO AMBULATORY              )
SURGERY CENTER, LLC,                   )
                                       )
      Defendant.                       )
______________________________________________________________________________

         TWIN FALLS NSC, LLC’S SECOND SET OF INTERROGATORIES
            AND REQUESTS FOR PRODUCTION OF DOCUMENTS TO
          SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC
______________________________________________________________________________

       Plaintiff Twin Falls NSC, LLC (“Twin Falls”) propounds the following Second Set of

Interrogatories and Requests for Production of Documents to Southern Idaho Ambulatory Surgery

Center, LLC pursuant to Federal Rules of Civil Procedure 26, 33, 34 and 69.

                                       INSTRUCTIONS

       1.      Answers and Responses must be served on the attorneys for Twin Falls at Bass,

Berry & Sims, PLC, 150 Third Avenue South, Suite 2800, Nashville, Tennessee 37201, on or

before 30 days from the date of the receipt of these Interrogatories and Requests for Production.

       2.      Responsive documents shall be produced to the attention of the attorneys for Twin

Falls at Bass, Berry & Sims, PLC, 150 Third Avenue South, Suite 2800, Nashville, Tennessee

37201, on or before 30 days from the date of the receipt of these Requests for Production.

       3.      In responding to the Requests for Production, produce the originals of all

documents, as well as any notated or non-identical copies. Documents should be organized and

labeled to correspond to the Request for Production to which they are responsive.
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 28 of 43




       4.      Produce all responsive electronic and paper-based documents, with the exception

of unredacted spreadsheets and any multimedia files, in single-page Tagged Image File Format

("TIFF") format. Please produce the extracted text of unredacted electronic documents in multi-

page text files. Please produce OCR for paper-based documents and any redacted electronic

documents in multi-page text files. Please produce all responsive unredacted spreadsheets and

multimedia files in native format only, with a Bates-stamped placeholder image. We reserve the

right to later request copies of additional files in native format. The image, text and native files

should all have the same beginning Bates number as the file name (i.e., Bates000001.pdf,

Bates000001.txt, Bates000001.xls).

       5.      Please apply family-level global de-duplication using the MD5 hashing algorithm,

per industry standards, for all electronically stored information produced. Provide in the All

Custodians and All File Path fields, requested in Paragraph 11, the custodial and file path attributes

for all copies of all responsive documents, both the produced copy and any copies eliminated

during global deduplication. If you serve rolling productions, please produce an overlay file that

updates these fields as necessary.

       6.      Please ensure any images of hard-copy documents are logically unitized such that:

(1) multiple, distinct documents are not merged into a document range; and (2) distinct documents

are not split into multiple document ranges. This provision does not obligate any party to produce

documents in a manner other than the way in which the documents were kept in the ordinary course

of business.

       7.      Each page of a produced document shall have a legible, unique page identifier

(“Bates Number”) and confidentiality legend (where applicable) on the face of the image at a

location that does not obliterate, conceal, or interfere with any information from the source



                                                  2
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 29 of 43




document. Redactions should be clearly marked or stamped on the page in such a way that it is

clear from review that a portion of the image has been redacted.

       8.      Documents that present imaging or formatting problems shall be promptly

identified and the Parties shall meet and confer to attempt to resolve the problems.

       9.      Please provide an “LFP” image load file (or, alternatively, a cross-reference text

file specifying the beginning and ending Bates numbers for each document).

       10.     We request the production of the following metadata fields for electronically stored

information: (1) Beginning Bates Number; (2) Ending Bates Number (3) BegAttach; (4)

EndAttach; (5) Document Type (Email, Attachment, Edoc, Scanned Paper); (6) Date Sent (email);

(7) Date Created (edocs); (8) All Custodians; (9) Author (electronic documents and attachments);

(10) Recipient (electronic documents and attachments); (11) From (email); (12) To (email); (13

CC; (14) BCC; (15) Subject (email); (16) Filename (electronic documents); (17) All File Paths;

(18) Has Redaction (populate with “Yes” for documents with redacted content) and (19)

NativePath (containing the pathing information for all documents produced in native format). We

reserve the right to later request additional metadata fields for certain documents. Metadata fields

should be provided in a DAT delimited text file with the field definitions listed in the first row and

should include instructions regarding specific delimiters used. (Pilcrow and thorn are preferred

delimiters, and commas should not be used.)           All dates produced should be formatted as

MM/DD/YYYY.

       11.     Images should be stored in a directory named IMAGES at the root of the delivery

volume. Extracted text and OCR files should be stored in a directory named OCR at the root of

the delivery volume. All subfolders containing native files should be stored in a directory named

NATIVES at the root of the delivery volume. All load files should be stored in a directory named



                                                  3
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 30 of 43




DATA at the root of the delivery volume. We request that all data be produced on CD, DVD or

hard-drive, depending on data volume. Our technical staff would be happy to confer with you

regarding the final format of production to ensure that documents are produced in a useable format.

       12.     Identify each document that you withhold on the basis of privilege by its date,

author(s), recipient(s), and subject matter(s).

       13.     For documents or other items requested but not in your possession, custody, or

control, and as to which you are unable to produce or compel the production of the documents or

items, identify (as defined above) the documents or items, and identify the person who has custody

or control or possession of the document or item.

       14.     If any document requested in the Requests for Production or described in your

answers to the Interrogatories has been destroyed, identify the document, its date of destruction,

and the name of the person who ordered or authorized the destruction.

                                          DEFINITIONS

       As used herein, the terms listed below are defined as follows:

       1.      The terms “Sawtooth,” “you,” and “your” refer to Defendant Southern Idaho

Ambulatory Surgery Center, LLC, and its officers, directors, managers, trustees, agents,

employees, members, attorneys or representatives, as well as any predecessor, successor, or other

entity related to Defendant.

       2.      “The Surgery Center” means the entity that, according to Sawtooth’s Responses to

Twin Falls’ First Interrogatories, is a member and 100% owner of Sawtooth.

       3.      “Document” means any medium, including electronic media, upon which

information or intelligence can be recorded or retrieved, and includes, without limitation, the

original and all non-identical versions, regardless of origin and location, of any audio recording



                                                  4
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 31 of 43




(including voicemails), email, SMS message or other digital message regardless of platform,

electronically or digitally stored data, book, pamphlet, letter, memorandum, map, invoice, bill

(including telephone bills or statements), receipt, financial statement, audit, accounting entry,

journal, tax return (with schedules), diary, calendar, check, telex, telegram, cable, report, record,

contract, agreement, study, handwritten note, draft, working paper, transcript, affidavit, paper,

print, drawing, sketch, graph, index, list, tape (video, audio or otherwise), logbook, photograph,

microfilm, computer tape, disk, diskette or printout, video disk, data sheet or data processing card,

or any other written, recorded, transcribed, punched, taped, digitally-recorded, filmed, or graphic

matter, however produced or reproduced, which is in your possession, custody or control or which

was, but is no longer, in your possession, custody or control;

       4.      “Relating to” means constituting, reflecting, evidencing, concerning, referring to,

associated or affiliated with, stating, depicting, describing, recording, noting, embodying,

containing, mentioning, studying, analyzing, discussing, and evaluating;

       5.      “Person” means any natural person or entity, including, but not limited to, any

individual, firm, corporation, company, partnership, member, association, trade association, trust,

public agency, department, bureau, board, or any other form of public, private or legal entity;

       6.      “Identify,” “identity,” “identifying,” and “identified,” as those terms relate to a

person, mean to state the person’s full name, home address, home and cellular telephone number,

name of business, business address, and business telephone number.

       7.      “Identify,” “identity,” “identifying,” and “identified,” as those terms relate to a

document, mean to provide the following information, irrespective of whether the document is

asserted to be privileged or immune from discovery:

               (a)     the title or other means of identifying the document;



                                                 5
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 32 of 43




               (b)    the date of the document;

               (c)    the author of the document;

               (d)    the addressee and other persons copied on the document;

               (e)    the location of the document and any copies; and

               (f)    the identification of any persons having possession, custody, or control of
                      the document and any copies.

       8.      The connectives “and” and “or” shall be construed either disjunctively or

conjunctively, as necessary to include in the discovery response all documents and information

that otherwise would be outside of the scope of the request.

       9.      The use of the singular form of any word includes the plural and vice versa.



                                     INTEROGATORIES

       15.     Identify each and every bank account into which money generated from Sawtooth’s

business activities was deposited since January 1, 2018 by providing the location, financial

institution, account number and current balance of each such account, including but not limited to

bank accounts held in the name of The Surgery Center or any member of The Surgery Center.

       RESPONSE:



       16.     Identify each person or entity who currently holds any membership interest in The

Surgery Center and state the membership percentage owned by of each such person or entity.

       RESPONSE:




                                                  6
          Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 33 of 43




          17.   Identify each and every bank account maintained by or for The Surgery Center

since January 1, 2018, including but not limited to the location, financial institution, account

number and current balance of each such account.

          RESPONSE:



          18.   Describe and state the value of any non-cash liquid assets owned by The Surgery

Center.

          RESPONSE:



          19.   State the total value of all unpaid accounts receivable owed to The Surgery Center.

          RESPONSE:



          20.   Identify all loans, distributions and/or other financial disbursements made by The

Surgery Center to its members, or any of them, since January 1, 2018, including but not limited to

the date, amount and purpose of each such loan, distribution or disbursement.

          RESPONSE:




                                                 7
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 34 of 43




                                          VERIFICATION

STATE OF ________________             )
COUNTY OF ______________              )



        I, ____________________, on behalf of Southern Idaho Ambulatory Surgery Center, LLC,
do solemnly swear and affirm, that I have read the foregoing responses to interrogatories, and that
said responses are true and correct to the best of my knowledge, information and belief.



                                      Name: ___________________________

                                      Title:   ___________________________




Sworn to and subscribed before me on this ________ day of ______________, 2020.


                                                     ____________________________
                                                     Notary Public     [Seal]

My Commission Expires:
____________________




                                                8
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 35 of 43




                              REQUESTS FOR PRODUCTION

        20.    Produce all periodic and annual balance sheets, income statements, cash flow

statements and all other financial statements, whether audited or unaudited, for The Surgery Center

for the period January 1, 2018 to present.

        RESPONSE:



        21.    Produce all account statements for any bank account in which The Surgery Center

has, or has had, any funds since January 1, 2018.

        RESPONSE:



        22.    Produce all minutes, notes, or other documents reflecting or relating to any

meetings of the members and/or the board of governors of The Surgery Center since January 1,

2018.

        RESPONSE:



        23.    Produce all Schedule K-1 (Form 1065) documents issued by The Surgery Center

since January 1, 2018.

        RESPONSE:



        24.    Produce all documents that reflect or relate to any distributions, payments, loans or

other disbursements from The Surgery Center to its members, or any of them, since January 1,

2018.

        RESPONSE:



                                                 9
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 36 of 43




       25.    Produce all documents reflecting or relating to the determination of The Surgery

Center’s cash reserves since January 1, 2018.

       RESPONSE:



       DATED this 10th day of June, 2020.


                                            Respectfully submitted,

                                            /s/ Russell S. Baldwin
                                            W. Brantley Phillips, Jr. (admitted pro hac vice)
                                            Russell S. Baldwin (admitted pro hac vice)
                                            Allison W. Acker (admitted pro hac vice)
                                            BASS BERRY & SIMS PLC
                                            150 Third Avenue South, Ste. 2800
                                            Nashville, TN 37201
                                            (615) 742-6200
                                            (615) 742-2842 (fax)
                                            bphillips@bassberry.com
                                            rbaldwin@bassberry.com
                                            allison.acker@bassberry.com

                                            Scott D. Hess, ISB #2897
                                            A. Dean Bennett, ISB #7735
                                            HOLLAND & HART LLP
                                            800 W. Main Street, Suite 1750
                                            P.O. Box 2527
                                            Boise, Idaho 83701-2527
                                            (208) 342-5000
                                            (208) 343-8869 (fax)
                                            sdhess@hollandhart.com
                                            adbennett@hollandhart.com

                                            Attorneys for Plaintiff




                                                10
        Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 37 of 43




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via electronic mail
to counsel for Southern Idaho Ambulatory Surgery Center on this 10th day of June, 2020, as
follows:

Angelo L. Rosa
2211 East Camelback Road, No. 302
Phoenix, Arizona 85016
arosa@rosacommerce.com


                                                     /s/ Russell S. Baldwin




                                                11
Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 38 of 43




              EXHIBIT C
                  TO
     DECLARATION OF ANGELO L. ROSA
            Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 39 of 43


Subject: Re: Twin Falls NSC v. SIASC / Response to "Meet and Confer" Request
Date: Thursday, 11 June 2020 at 1:54:44 PM Mountain Standard Time
From: Angelo L. Rosa
To:      Acker, Allison W.
CC:      Phillips, Brant, Baldwin, Russell

Allison:

Thank you for your e-mail. I disagree with your statement that I have refused to meet and confer with
you.

If it is your posiQon that the scope of the current moQons to compel is narrowed to seeking an award
of fees and costs, then please conﬁrm that is the case. Otherwise, I am content to let the Court
resolve the merits of the parQes’ posiQons.

If you wish to meet and confer for the purposes of potenQally avoiding a moQon to compel further
responses, then please forward an agenda of issues you wish to discuss so that our conversaQon can
proceed in an organized and appropriately focused manner, as such discussions should be conducted.
I will then respond with dates and Qmes at which I am available to have a discussion by telephone.

With respect to the newly propounded wriWen discovery, responses will be tendered in accordance
with the Rules of Civil Procedure.

With respect to the revised deposiQon noQces, 8 July 2020 will be adequate for the deposiQon of
SIASC.

With respect to the deposiQon of Debbie Wensink, I will review the deposiQon noQce and follow up
with you.

Best Regards,

ALR


Angelo L. Rosa*
Commercial Advising & Legal Counsel
President, ALR Publications Ltd.
950 West Bannock Street, Ste. 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 301 | Phoenix, Arizona 85016
Tel.  +1 (801) 440-4400
Fax. +1 (208) 515-2203

*Admitted to Practice in California and Idaho

PERSONAL AND CONFIDENTIAL: This message originates from ANGELO L. ROSA, ESQ. and/or Angelo L.
Rosa. This message and any file(s) or attachment(s) transmitted with it are confidential, intended only for the
named recipient, and may contain information that is a trade secret, proprietary, protected by the attorney
work product doctrine, subject to the attorney-client privilege, or is otherwise protected against unauthorized use
or disclosure. This message and any file(s) or attachment(s) transmitted with it are transmitted based on

                                                                                                              Page 1 of 5
            Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 40 of 43


a reasonable expectation of privacy consistent with ABA Formal Opinion No. 99-413. Any disclosure, distribution,
copying, or use of this information by anyone other than the intended recipient, regardless of address or routing, is
strictly prohibited. If you receive this message in error, please advise the sender by immediate reply and by
telephone at +1 (801) 440-4400 or by facsimile to +1 (208) 515-2203, and by deleting the original message.

IRS CIRCULAR 230 DISCLOSURE: This message and any attached documents may contain provisions
concerning a Federal or state tax issue or issues. This message and any attached documents are not intended
or written to be used, and cannot be used, by any taxpayer for the purposes of avoiding penalties that may be
imposed on any taxpayer by the Internal Revenue Service.




        From: "Acker, Allison W." <allison.acker@bassberry.com>
        Date: Thursday, 11 June 2020 at 9:21 AM
        To: "Angelo L. Rosa" <arosa@rosacommerce.com>
        Cc: "Phillips, Brant" <BPhillips@bassberry.com>, "Baldwin, Russell" <rbaldwin@bassberry.com>
        Subject: RE: Twin Falls NSC v. SIASC / Response to "Meet and Confer" Request

        Angelo,

        Thank you for your email. We are disappointed by your conQnued refusals to meet and confer
        regarding outstanding discovery. As you know, we aWempted to meet and confer several Qmes in
        advance of ﬁling our currently pending moQons. We have now asked three Qmes to meet and confer
        about the deﬁciencies in your client’s responses to Twin Falls’ ﬁrst set of wriWen discovery. We had
        hoped that discussions between the parQes could resolve, or at least narrow, those issues, but if you
        are unwilling to talk with us, then I’m afraid we’ll have no choice but to engage the Court. Again,
        please provide your availability for a call today or tomorrow to discuss the issues outlined in our
        previous correspondence. We will make ourselves available any Gme that is convenient for you.

        You did indeed give us two weeks of availability for the corporate deposiQon of Sawtooth: “With
        respect to the deposiQon of representaQves of Southern Idaho Ambulatory Surgery Center, LLC, I have
        been informed that the week of 8 July or 15 July are, at present, suﬃciently ﬂexible to accommodate
        deposiQon(s) of the representaQves of SIASC.” Accordingly, though it is a month away and nearly four
        months from when we originally noQced the deposiQon, we sent a revised noQce for July 8, within
        your requested window.

        With respect to our noQce of deposiQon for Ms. Wensink, as indicated in the noQce, we are happy to
        consider alternaQve dates if Ms. Wensink is unavailable on June 25. We invite you to propose dates
        she is available near June 25. We presume of course, that because Ms. Wensink is not a healthcare
        provider, that she will have substanQally more ﬂexibility than Sawtooth’s physicians might.

        The Second Interrogatories and Requests for ProducQon, in addiQon to being propounded properly
        within the Rules, are similarly in response to your invitaQon: “Twin Falls NSC can propound addiQonal
        discovery
        requests that may (or may not) yield informaQon that saQsﬁes Twin Falls NSC’s expectaQons as to
        whatever informaQon it seeks.” I expect that, upon a review of Twin Falls’ Second Interrogatories and
        Requests for ProducQon, you will see that they build oﬀ of our prior requests and the scant new
        informaQon provided in Sawtooth’s responses.

        As to our pending moQons, they are not moot. Both of those moQons were necessitated by your


                                                                                                                Page 2 of 5
Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 41 of 43
      Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 42 of 43


deposiQon noQces, which I have only summarily reviewed thus far, but can ascertain have been
scheduled without any regard for availability of the witnesses in quesQon. These noQces of
deposiQon were followed by an addiQonal set of interrogatories and requests for producQon
propounded by Twin Falls NSC.

At this point, the realiQes of the situaQon are as follows:

   1. Twin Falls NSC failed to meet and confer under Local Rule 37.1 before ﬁling its pending
      MoQons to Compel.

   2. This defect cannot be cured by retroacQvely conferring by phone at this late stage.

   3. At present, your client has received discovery responses and the idenQﬁcaQon of two
      weeks in which deposiQons can take place. This renders the present moQons to compel
      moot.

   4. The moQons to compel have not been withdrawn.

   5. Your client has propounded two new deposiQon noQces and an addiQonal round of
      wriWen discovery. These are not yet ripe for any “meet and confer” discussions as the
      Qme for responding has not yet arrrived.

   6. Thus, the only topics of legiQmacy for discussion are the suﬃciency of SIASC’s discovery
      responses according to the applicable Rules of Civil Procedure. However, that is a
      discussion reserved in relaQon to a moQon to compel further responses.

To the extent Twin Falls NSC wishes to “meet and confer,” such a discussion must ﬁrst be
preceded by a withdrawal of the pending moQons to compel. Aker those moQons are
withdrawn, I will be happy to make myself available for a focused telephone call on appropriate
topics set out in advance according to a deﬁned agenda.

Accordingly, I will await your withdrawal of Twin Falls NSC’s MoQons to Compel and then your
proposed agenda for the “meet and confer” discussion you believe should be convened. I will
review it and respond promptly. Otherwise, I will include this correspondence and any other
relevant communicaQons in SIASC’s opposiQon to Twin Falls NSC’s MoQon to Compel
DeposiQon.

Best Regards,

ALR


Angelo L. Rosa*
Commercial Advising & Legal Counsel
President, ALR Publications Ltd.
950 West Bannock Street, Ste. 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 301 | Phoenix, Arizona 85016
Tel.  +1 (801) 440-4400
Fax. +1 (208) 515-2203


                                                                                            Page 4 of 5
    Case 1:19-cv-00009-DCN Document 45 Filed 06/11/20 Page 43 of 43


*Admitted to Practice in California and Idaho

PERSONAL AND CONFIDENTIAL: This message originates from ANGELO L. ROSA, ESQ. and/or Angelo
L. Rosa. This message and any file(s) or attachment(s) transmitted with it are confidential, intended only
for the named recipient, and may contain information that is a trade secret, proprietary, protected by the
attorney work product doctrine, subject to the attorney-client privilege, or is otherwise protected against
unauthorized use or disclosure. This message and any file(s) or attachment(s) transmitted with it are
transmitted based on a reasonable expectation of privacy consistent with ABA Formal Opinion No. 99-
413. Any disclosure, distribution, copying, or use of this information by anyone other than the intended
recipient, regardless of address or routing, is strictly prohibited. If you receive this message in error, please
advise the sender by immediate reply and by telephone at +1 (801) 440-4400 or by facsimile to +1 (208)
515-2203, and by deleting the original message.

IRS CIRCULAR 230 DISCLOSURE: This message and any attached documents may contain provisions
concerning a Federal or state tax issue or issues. This message and any attached documents are not
intended or written to be used, and cannot be used, by any taxpayer for the purposes of
avoiding penalties that may be imposed on any taxpayer by the Internal Revenue Service.




                                                                                                            Page 5 of 5
